Citation Nr: 9920148	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neck disability 
as secondary to service connected left below the knee leg 
amputation.  

2.  Entitlement to service connection for a heart disability 
to include hypertension as secondary to service connected 
left below the knee amputation.  

3.  Entitlement to service connection for a peptic ulcer as 
secondary to service connected left below the knee leg 
amputation.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1950 to April 1953, 
and from November 1956 to March 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to service connection for a heart 
disability to include hypertension, and for a peptic ulcer, 
each as secondary to a service connected left below the knee 
amputation will be addressed in the remand section at the end 
of this decision.  


FINDINGS OF FACT

1.  Service connection for the veteran's left below the knee 
amputation was established in a January 1961 rating decision.  

2.  The veteran has not submitted any competent medical 
evidence to show that his current neck disability has 
developed secondary to his service connected amputation of 
the left leg, and he has not submitted any evidence that the 
neck disability was aggravated by his service connected 
amputation of the left leg.  


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim of 
entitlement to service connection for a neck disability as 
secondary to service connected left below the knee leg 
amputation.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed a neck disability 
secondary to his service connected left below the knee 
amputation.  He states that the changes in his body movement 
and ambulation since the amputation have resulted in his neck 
disability.  He also notes that he has developed arthritis in 
other joints of his body as a result of the amputation, and 
believes that the arthritis of the neck is a part of a 
generalized process.  In the alternative, the veteran 
contends that any neck disability which might have developed 
independently of his service connected amputation has been 
aggravated by the change in posture and movement, and the 
tension that resulted from the amputation.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In this 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

A review of the service medical records is negative for 
evidence of an injury to the cervical spine, or for other 
evidence of a chronic neck disability.  Treatment for a neck 
disability was not shown in service, and there is no 
diagnosis of a neck disability.  

Entitlement to service connection for amputation of the left 
leg below the knee was established in a January 1961 rating 
decision.  

The veteran was afforded a VA examination in May 1961.  This 
examination was negative for a neck disability.  An August 
1979 VA examination was also negative for evidence of a neck 
disability.  

The earliest evidence of a neck disability of record is 
contained in VA treatment records dated December 1982.  The 
veteran complained that his right leg was giving out on him, 
and that he had fallen and injured his left shoulder.  On 
examination, the veteran had a limited range of motion of his 
neck, with pain on extension.  X-rays revealed degenerative 
joint disease of the cervical spine.  

The veteran underwent an electrodiagnostic study in January 
1983.  The diagnostic impression was of findings that were 
consistent with cervical nerve root irritation bilaterally at 
an undetermined level.  

The veteran was afforded a VA examination in July 1985.  This 
examination was negative for complaints or diagnoses 
involving the neck.  

On VA examination in December 1994, the veteran was noted to 
have had cervical osteoarthritis.  An X-ray study included an 
impression of degenerative changes with decreased vertebral 
heights at C5 and discogenic changes of the lower cervical 
spine as well as osteophyte formation.  The examiner did not 
offer any opinion as to the etiology of the cervical spine 
disability.  

In April 1998, the veteran underwent further VA examination.  
The history of the injury and amputation in service was 
described, and the examiner said that the claims folder was 
reviewed in conjunction with the examination.  The examiner 
stated that during the ensuing years, the veteran had 
developed lumbosacral back pain, right-sided hip pain, and 
right knee pain due to musculoskeletal and orthopedic 
compensations made for the amputation and prosthesis.  He 
added that these disabilities were casually related to the 
adjustments made for the amputation.  The veteran's neck was 
also examined, but the examiner did not express any opinion 
as to a possible relationship between the neck disability and 
the service connected amputation of the left leg.  

The veteran offered testimony to the undersigned member of 
the Board at a video conference hearing conducted in June 
1999.  He stated that his neck disability began 30 years 
earlier, approximately 10 years after the left leg 
amputation.  He testified that he had great difficulty with 
the use of his prosthesis at that time, which produced much 
pain and tension throughout his body.  His doctors did not 
diagnose a neck disability during this period of time, but 
the veteran believed that this was because they were 
concerned with other disabilities that took precedence.  He 
added that he had been told by his VA doctors that arthritis 
involved much of his body, and that it was deteriorating.  
See Transcript.  

The veteran does not contend and the record does not show 
that cervical spine disability was present is service or that 
arthritis of the cervical spine was manifested to a 
compensable degree within the first post service year.  
Furthermore, after careful review of the medical evidence, 
the veteran's contentions, and his testimony from the June 
1999 hearing, the Board finds that he has not submitted 
evidence of a well grounded claim for entitlement to service 
connection for a neck disability as secondary to his service 
connected amputation of the left leg.  He has not submitted 
any medical opinion that associates his cervical spine 
disability with the service connected amputation of the left 
leg.  The veteran states that he has received his treatment 
from VA sources, and these records all appear to have been 
obtained.  The medical evidence first shows treatment for a 
cervical spine disability in 1982.  However, none of the 
ensuing treatment records or VA examinations have opined that 
this disability is etiologically related to the amputation.  
Similarly, there is no medical opinion to indicate that the 
veteran's nonservice connected cervical spine disability has 
been aggravated by the service connected amputation of the 
left leg.  

The Board notes that the April 1998 VA examiner opined that 
the left leg amputation resulted in the development of 
several disabilities, including arthritis of the right knee, 
hip, and lumbar spine.  The examiner reviewed the veteran's 
medical history, and conducted his own examination of the 
veteran's neck.  Therefore, it is significant that he did not 
offer an opinion concerning the neck.  The veteran's sincere 
belief that his neck disability has developed as a result of 
his service connected amputation of the left leg has also 
been noted, but the veteran is not a physician, and he is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, as the veteran has not submitted any 
medical opinion in support of his claim that his neck 
disability has developed secondary to his left below the knee 
amputation, the claim is not well grounded.  


ORDER

Entitlement to service connection for a neck disability as 
secondary to service connected left below the knee leg 
amputation is denied. 

REMAND

The veteran contends that he has developed a heart disability 
to include hypertension and a peptic ulcer as a result of his 
service connected left below the knee amputation.  He argues 
that these disabilities have developed due to a combination 
of the medication prescribed for his service connected 
disability and the added stress and tension that results from 
coping with this disability.  

The veteran was afforded a VA examination for the residuals 
of his amputation in April 1998.  This examination noted a 
history of a gastrointestinal bleed, and a myocardial 
infarction in 1983.  The examiner concluded that these 
disabilities may well have been precipitated by stress 
related to the amputation and the subsequent arthritic 
condition that developed as a result of amputation.  Though 
very vague and not supported by citation to clinical data or 
medical treatises, this report suggests that pertinent 
disability is related to the service-connected left below the 
knee amputation.  The RO has apparently conceded, and the 
Board concurs, that this opinion serves to make the veteran's 
claims well grounded.  38 U.S.C.A. § 5107; See also Grottveit 
v. Brown, 5 Vet. App. 91,92 (1993).  

Though the opinion renders the claim well grounded, it is too 
vague and unsupported by the record for a final adjudicative 
determination.  In addition, no opinion concerning the 
etiology of these disabilities has been obtained from 
cardiovascular or gastrointestinal specialists.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107.  This 
includes obtaining all relevant records, and affording the 
veteran adequate medical examinations.  Therefore, in order 
to assist the veteran in the development of his claims and to 
afford him due process, these issues are remanded to the RO 
for the following action: 

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
gastrointestinal disability, his heart 
disability, and hypertension since 1995.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and etiology of his 
hypertension and heart disability.  All 
indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.  After completion 
of the examination and review of the 
medical history, the examiner should 
express an opinion as to the following 
questions: 1) Is it as least as likely as 
not that the veteran's heart disability 
and/or hypertension is due to or the 
result of his service connected left 
below the knee amputation?  2) If not, is 
it as least as likely as not that the 
veteran's heart disability and/or 
hypertension has been aggravated as a 
result of his service connected left 
below the knee amputation?  If so, what 
permanent measurable degree of 
cardiovascular disease is due to the left 
below the knee amputation?  The examiner 
should provide a complete rationale for 
these opinions.  

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of his peptic 
ulcer disease.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  After completion of the 
examination and review of the medical 
history, the examiner should express an 
opinion as to the following questions: 1) 
Is it as least as likely as not that the 
veteran's peptic ulcer disease is due to 
or the result of his service connected 
left below the knee amputation?  2) If 
not, is it as least as likely as not that 
the veteran's peptic ulcer disease has 
been aggravated as a result of his 
service connected left below the knee 
amputation?  If so, what permanent 
measurable degree of the ulcer disease is 
due to the left below the knee 
amputation?  The examiner should provide 
a complete rationale for these opinions.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

